DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s arguments filed 04/26/2021 have been fully considered.
Regarding the rejections of claims 21 and 27 under 35 U.S.C. 103 as being unpatentable over Sumanth et al. (US20140172842A1) in view of Matthews et al (US20160080218A1), Applicant’s arguments are persuasive. An updated search shows:
Kelsey et al. (US20150092535A1) shows in para [0006] a node enables its router capability; para [0026] shows Node A may listen to all of the network traffic and determine, based on the traffic that it can hear, the number of active routers in the network; para [0030] shows Node A may determine that two other nodes cannot communicate with each other; the Node A will seek to enable its router capability automatically. Kelsey fails to teach “using the number of the other network switches currently online in calculating the score for the first network switch,” as in claim 21. Wilson also fails to teach “prioritizing the tasks based upon the number of the other network devices that are currently online,” as in claim 27.
Wilson et al. (US7099942B1) shows in Claim 1 a method for collecting performance data from at least one component of one or more switch elements of a network; [col 2 lines 22-24] shows the network health index of an element is a function of component scores reported by various components associated with that element; [col 4 lines 23-24] shows trouble tickets and reports are prioritized and based on the network health indicator of the network elements. Wilson fails to teach “the health data from the other network switches is used to determine a number of the other network switches currently online in the part of the network wherein the first network switch is located and using the number of the other network switches currently online in calculating the score for the first network switch,” as in claim 21. Wilson also fails to teach “the health data from the other network devices includes a number of the other network devices that are currently online” and “prioritizing the tasks based upon the number of the other network devices that are currently online,” as in claim 27.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 21, 27 and 36. Therefore, no new grounds of 
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with Robert F. Scotti, Registration No. 39,830, on June 22, 2021. The following listing of claims replaces all prior versions and listings of claims in this application:

1-20.	(Canceled)

21.	(Currently Amended)  A method, comprising:
receiving an event log from a first network switch indicating an issue with the network switch, wherein the first network switch is in a network;
transmitting requests for health data to other network switches within 
receiving the health data from the other network switches;
calculating a score for the first network switch using the health data of the other network switches, wherein the health data from the other network switches is used to determine a number of the other network switches currently online in 
based on the score of the first network switch, prioritizing tasks to be performed in the network.

22.	(Previously Presented)  The method of claim 21, further including receiving historical task data for the first network switch and determining if the event log is abnormal relative to the historical task data and ignoring the event log if it is abnormal.



24.	(Previously Presented)  The method of claim 21, further including receiving information related to manufacturers of the other network switches and the first network switch and using the received information related to the manufactures in the calculation of the score.

25.	(Currently Amended)  The method of claim 21, wherein includes 

26.	(Canceled)  

27.	(Previously Presented)  One or more computer-readable device  comprising computer-executable instructions that, when executed, cause a computing system to perform a method comprising:
receiving event logs obtained from multiple network devices in a network, wherein the multiple network devices include a first network device and other network devices in the network;
generating tasks performable to remediate the one or more event logs;
receiving health data for the other network devices, wherein the health data from the other network devices includes a number of the other network devices that are currently online; and
prioritizing the tasks to the first network device based on the health data for the other network devices, including prioritizing the tasks based upon the number of the other network devices that are currently online.


receiving historical task data for the first network device and determining if the event logs associated with the first network device are abnormal relative to the historical task data and ignoring the event logs associated with the first network device if it is abnormal.

29.	(Currently Amended)  The one or more computer-readable device  of claim 27, wherein the multiple network devices are within a same 

30.	(Currently Amended)  The one or more computer-readable device  of claim 27, wherein the health data for the other network devices is used to determine capacity of the network where the first network device is located.

31.	(Currently Amended)  The one or more computer-readable device  of claim 30, wherein in a data center.

32.	(Previously Presented)  The one or more computer-readable device  of claim 27, wherein the health data for the other network devices is used to determine a number of downed connections within a data center that the first network device is located.

33.	(Previously Presented)  The one or more computer-readable device  of claim 27, wherein the first network device and the other network devices are routers.

34.	(Previously Presented)  The one or more computer-readable device  of claim 27, wherein the method further comprises:
calculating a score for the first network device using the health data of the other network devices and using the score in the prioritizing of the tasks.

35.	(Previously Presented)  The one or more computer-readable device  of claim 34, wherein the method further comprises:


36.	(Previously Presented)  A system comprising at least one computing device configured to implement one or more services, wherein the one or more services are configured to perform a method comprising:
identifying, based on one or more event logs obtained from a network computing device, one or more functional issues associated with the network computing device, wherein the network computing device is in a data center;
generating one or more tasks performable to address the identified one or more functional issues associated with the network computing device;
receiving health data for other network devices in the data center, wherein the health data includes information relating to whether the other network devices are online; 
prioritizing the one or more tasks to the first network device based on the health data for the other network devices, including whether the other network devices are online; and
transmitting the one or more tasks to the network computing device.

37.	(Currently Amended)  The system of claim 36, wherein the one or more services are further configured to perform the method, comprising:
determining, based at least in part on historical task data for the network computing device, whether the one or more tasks comport with tasks previously performed by the network computing device;
if determined that the one or more tasks fail to comport with the tasks previously performed by the network computing device, remove a number of tasks from the one or more tasks; and
if determined that the one or more tasks comport with the tasks previously performed by the network computing device, enable prioritization of the one or more tasks based at least in part on the obtained health data.



39.	(Previously Presented)  The system of claim 36, wherein the one or more services are further configured to:
determine whether the one or more tasks transmitted to the network computing device have been performed successfully by the network computing device;
if determined that a task of the one or more tasks was not completed successfully:
obtain new health data associated with the network computing device; and
based at least in part on the obtained new health data, reprioritize the one or more tasks such that the task is performed after other tasks are successfully completed.

40	(Previously Presented)  The system of claim 36, wherein the health data includes network capacity available for the other network devices in the data center.
Allowable Subject Matter
Claims 21-25 and 27-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/TAN DOAN/Primary Examiner, Art Unit 2442